DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Altria Client Services (WO 2013/116572 A1), Buchberger et al (US 2011/0226236), Digirettes Inc (WO 2016/054580), Reynolds Tobacco Co (WO 2015/108816 A2) and Alarcon et al (US 2016/0073692 )were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/GB2017/052340, to which the instant application claims priority.
Buchberger et al and Alarcon et al ae used in the rejections herein.
Claim Rejections - 35 USC § 112
Claims 1, 2 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the absorbent element is located so as to be between the atomizer and the electrical power supply in the assembled electronic vapor provision device along a liquid flow path from the atomizer to the electrical power supply.”  However, Claim 1 requires the “absorbent element located so as to be downstream of the atomizer with respect to an air flow direction along the air flow path when the component is assembled into the electronic vapor provision device”.  The electrical power supply is located upstream of the atomizer, placing the absorbent upstream of the atomizer with respect to an air flow direction along the air flow path when the component is assembled into the electronic vapor provision device. The absorbent element may be located so as to be between the atomizer and the electrical power supply in the assembled electronic vapor provision device along a liquid flow path from the atomizer to the electrical power supply.” [underlining added]  While paragraph [0079] discloses an alternative embodiment in which the absorbent element might be positioned downstream of the atomizer, the embodiment appears to be limited to the absorbent element collecting “escaped source liquid in the air flow path to stop the liquid from exiting through the mouthpiece”.
Claim 8 recites the limitation “wherein the end face of the component is at an end of the component connectable to another component of the electronic vapor provision device,” and also includes the limitation of Claim 7, “wherein the absorbent element is located adjacent to an end face of the component.”  However, the end of the component connectable to another component of the electronic vapor provision device is upstream from the atomizer, again contradicting the requirement of Claim 1.
Claim 8 recites the limitation “an end of the component connectable to another component of the electronic vapor provision device.”  It is not clear what the “another component” is intended to be.  Are their two of the same components connected to one another?
the escaped liquid from … reaching the electrical power supply when the cartomizer component is connected to the power component.”  Claim 9 depends from Claim 1 and the limitation is contradictory to the requirements of Claim 1 because the electrical power supply is located upstream of the atomizer, placing the absorbent element upstream of the atomizer with respect to an airflow direction.   
Claim 10 recites the limitation “the absorbent element is mounted within an end cap of the cartomizer component which is configured to allow electrical contact with an electrical power supply housed in a power component of the electronic vapor provision device to which the [[said]] component is connectable.”  Claim 10 ultimately depends from Claim 1 and the limitation is contradictory to the requirements of Claim 1 for reasons similar to those given with respect to Claim 9 above.
Claim 11 recites the limitation “the absorbent element is located so as to inhibit the escaped liquid from reaching the electrical power supply when the power component is connected to the cartomizer component.  Claim 11 depends from Claim 1 and the limitation is contradictory to the requirements of Claim 1 for reasons similar to those given with respect to Claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 11-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236).
Claims 1 and 16: Referring to Figs 1-2, 5, 9-10 and 12, Buchberger discloses an inhalator comprising an inhalator part 1 and an inhalator component 2 for producing a steam/vapor-air mixture and/or condensation aerosol, thus the inhalator reads on a vapor provision device (Abs, [0001], [0040], [0108]). The vapor provision device comprises:

an atomizer for vaporizing the source liquid, the atomizer situated in a portion of chamber 21, the atomizer comprising a planar composite 22 consisting of a heater and a wick for absorbing and supplying fresh liquid from the reservoir ([0116]-[0117], [0137]) and delivering vapor to an air flow path through the vapor provision device from air inlet 26 through chamber 21 [0118] to a cooler comprising a filling material 61 and then to the mouthpiece 66 [0142];
an electrical power supply in the form of battery 12 [0112] (thus the vapor provision device is an electronic vapor provision device) that supplies electrical power to the planar composite 22 atomizer [0154].
Inhalator component 2 corresponds to the claimed component of an electronic vapor provision device, and comprises an absorbent elements 57 that extend at least partially downstream of the atomizer with respect to an air flow direction along the air flow path (see Fig. 12, arrows denote the air flow direction [0121]) to collect and bind (store) condensate residues from source liquid 16 [0140] when the inhalator component 2 is connected to the electronic vapor provision device.  The condensate residues read on source liquid escaped from the reservoir.  Alternatively, one of ordinary skill in the art would have found that the absorbent elements would collect and store any other source liquid escaped from the reservoir that is not vaporized.
In some embodiments, the absorbent elements 57 comprise cellulose acetate fibers [0140], which reads on cellulose.

Claim 2: Source liquid escapes the reservoir 4 by passing through the wick of the atomizer.  The absorbent elements 57 collect and store any source liquid escaped from the reservoir that is not vaporized.  Buchberger teaches that the inhalator part 1 is reusable, and should not come into contact with liquid 16 [0111].  Therefore, it would have been obvious to one of ordinary skill in the art that the absorbent elements are at least partially positioned along a liquid flow path between the atomizer and the electrical power supply to prevent liquid from contacting the inhalator part 1.  Alternatively, the an absorbent elements 57 are also extend at least partially upstream of the atomizer with respect to an air flow direction along the air flow path (see Fig. 12).
Claim 3: By collecting and storing any source liquid escaped from the reservoir that is not vaporized, the absorbent elements inhibit the escaped liquid from leaving the inhalator component 2 or, at least, one of ordinary skill in the art would have found that the absorbent elements inhibit the escaped liquid from leaving inhalator component 2.
Claim 4: Source liquid escapes the reservoir 4 by passing through the wick of the atomizer.  The absorbent elements 57 collect and store any source liquid escaped from the reservoir that is not vaporized.  Buchberger teaches that the inhalator part 1, which contains the electrical power supply 12 [0112], is reusable, and should not come into contact with liquid 16 [0111].  Therefore, it would have been obvious to one of ordinary 
Claim 5: The electrical power supply comprises a battery [0112].
Claim 6: The electrical power supply comprises control circuitry for controlling the provision of power to the atomizer [0154].
Claims 9 and 17: Buchberger discloses that the inhalator component 2 comprises the reservoir and atomizer and is connectable to inhalator part 1 ([0108], [0111]), which is a power component housing the electrical power supply (or battery).  Inhalator component 2 is disposable and exchangeable [0111], therefore is a cartomizer.  As discussed above, the absorbent elements 57 extend partially upstream so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component or, at least, inhibiting escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component would have been obvious to one of ordinary skill in the art as the preferred operation of the electronic vapor provision device.
Claim 11: In an alternative interpretation, the inhalator part 1 is also a component of the electronic vapor provision device, and is a power component housing the electrical power supply and is connectable to a cartomizer component (inhalator component 2) housing the reservoir and atomizer.  As discussed above, the absorbent elements 57 are located so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component or, at least, inhibiting escaped liquid from leaving the cartomizer and 
Claim 12: The absorbent elements have a plate-like design (has a planar shape) [0140].  Buchberger discloses that the absorbent elements are dimensioned such that the pore volume of the absorbent elements is capable of absorbing the anticipated quantity of condensate residues [0141]. Therefore, the thickness orthogonal to the planar shape as a dimension thereof is a result effective variable and would have been determined by one of ordinary skill in the art depending on the anticipated quantity of condensate residues.
Claims 15 and 19-22: Buchberger does not disclose the increase in volume of the absorbent element when fully saturated.  However, the absorbent element comprises cellulose as claimed and can obtain the claimed increase in volume because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Alternatively, Buchberger teaches that the absorbent elements are arranged to form a flow duct between them wherein the vapor-air mixture is formed [0140].  Buchberger also teaches that the absorbent elements are preferably composed of a highly porous and dimensionally stable material [0140].  Operation of the device requires air to flow through the flow duct where the vapor-air mixture is formed, and the 
Claim 18: In the alternative interpretation discussed with respect to Claim 11, the inhalator part 1 is also a component of the electronic vapor provision device, and is a reusable power component housing the electrical power supply [0111], therefore comprises a permanent component of the electronic vapor provision device.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger in view of Alacron et al (US 2016/0073692).
Claims 1, 2 and 16: The disclosure of Buchberger has been discussed above.  Buchberger does not specifically disclose an absorbent element upstream of the atomizer with respect to an air flow direction or an absorbent element between an atomizer and the electrical power supply.  However, Buchberger teaches that the inhalator part 1 is reusable, and should not come into contact with liquid 16 [0111].
Alacron et al, referring to Figs. 1A and 1D, discloses an electronic cigarette including a device 101 connectable to a battery assembly (electrical power supply or power component) 114 that is used to power a heater housed in device 101 (Abs, [0052]).  Device 101 comprises a liquid media storage tank (reservoir for storing source liquid), a heater and wick (atomizer) configured to vaporize liquid stored in the storage 
In an embodiment depicted in Fig. 10, the device component 101-C comprises liquid media storage tank 312 (reservoir for storing a source liquid) [0123], and a vaporizer comprising heater coil 318 and wick 319 that vaporizes the source liquid from the reservoir and delivers a vapor to air flow path 320 and toward mouthpiece 310 ([0125]-[0126]).  Device 101-C further comprises absorbent elements 315 and 316 downstream of the atomizer (toward the mouthpiece) to absorb droplets of liquid that escape from the wick and heater coil or condensates within air path 320 that move toward the mouthpiece [0125] from entering the user’s mouth, which can provide an unfavorable experience to the user.  The Examiner considers any liquid that is pulled from the wick or heater without condensing to be liquid escaped from the reservoir.
In an embodiment, an absorbent material (absorbent element) is placed between heater coil support 325 and second annular step portion 338 to absorb vaporized liquid that has condensed or liquid that has leaked (escaped) from the liquid media storage tank 312 and/or wick 319 (also escaped) to prevent the liquid from flowing through axial opening 339 (reads on a liquid flow path from the atomizer to the electrical power supply) to cause interference with electronic components or short circuit in the battery assembly 114 [0132].
The art of Buchberger, Alacron et al and the instant invention is analogous as pertaining to electronic vapor provision devices comprising absorbent elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an absorbent element comprising cellulose upstream 
Claims 3 and 4: The absorbent element absorbs liquid and thus inhibits escaped liquid from leaving the device component t 101-C and from reaching the electrical power supply.
Claim 5: The electrical power supply of Buchberger comprises a battery.
Claim 6: The electrical power supply of Buchberger comprises control circuitry for controlling the provision of power to the atomizer [0154].
Claim 7: The absorbent element of Alacron et al placed between heater coil support 325 and second annular step portion 338 is adjacent to an end face of the component.
Claim 8: The end face of the component is connectable to the electrical power supply component.
Claims 9 and 17: Buchberger discloses that the inhalator component 2 comprises the reservoir and atomizer and is connectable to inhalator part 1 ([0108], [0111]), which is a power component housing the electrical power supply (or battery).  Inhalator 
Claim 10:  The portion of the device component 101-C of Alacron et al comprising the absorbent elements located so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply can be considered an end cap of the cartomizer that is configured to allow electrical contact with the electrical power supply housed in a power component of the electronic vapor provision device to which device 101-C is connectable.
Claim 11: In an alternative interpretation, the inhalator part 1 of Buchberger is also a component of the electronic vapor provision device, and is a power component housing the electrical power supply and is connectable to a cartomizer component (inhalator component 2) housing the reservoir and atomizer.  As discussed above, the absorbent elements of Buchberger as modified by Alacron et al are located so as to inhibit the escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component or, at least, inhibiting escaped liquid from leaving the cartomizer and from contacting the electrical power supply when the cartomizer is connected to the power component would have 
Claim 12: The absorbent elements have a plate-like design (has a planar shape) [0140].  Buchberger discloses that the absorbent elements are dimensioned such that the pore volume of the absorbent elements is capable of absorbing the anticipated quantity of condensate residues [0141]. Therefore, the thickness orthogonal to the planar shape as a dimension thereof is a result effective variable and would have been determined by one of ordinary skill in the art depending on the anticipated quantity of condensate residues.
Claims 15 and 19-22: Buchberger as modified by Alacron et al does not disclose the increase in volume of the absorbent element when fully saturated.  However, the absorbent element comprises cellulose as claimed and can obtain the claimed increase in volume because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Alternatively, Buchberger teaches that the absorbent elements are arranged to form a flow duct between them wherein the vapor-air mixture is formed [0140].  Buchberger also teaches that the absorbent elements are preferably composed of a highly porous and dimensionally stable material [0140].  Operation of the device requires air to flow through the flow duct where the vapor-air mixture is formed, and the 
Claim 18: In the alternative interpretation discussed with respect to Claim 11, the inhalator part 1 is also a component of the electronic vapor provision device, and is a reusable power component housing the electrical power supply [0111], therefore comprises a permanent component of the electronic vapor provision device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748